PREVIOUSLIT FILED 61212015 LTNDERLYING AMENDED EMERGENCY HABEAS CORPUS

     wR-78,165-0i2.


     (4) SUPPLEI\.IENT PROPERLY EXECUTED CERTIFICATE OF SERVICE WITH LETTER TO

     THE CLERK, REQUESTING THA| IT BE FILED WITH THE previously filed            61212015


     AMENDED IJMERGENCY WRIT OF HABEAS CORPUS PROCEEDINGS IN WR-78,165.02


     FILED 6mt2'015

     (1) REFTLED EXHIBTTS # 1s AND # 20 PREVTOUSLY FrLED IN THE sl19l20l5 APPLICATION
      OF ORIGINI\L HABEAS CORPUS PROCEEDINGS IN WR-78,165-02.

     {2) -sLIp^pJ.EV,jrnNT CtRltr-RrCATl', OF -qERV]CI^A-ND OATJJP-ROPERLy CO^MPJr,T3D^A-ND

     MAILED TO ALL PARIIES ON 6/1TI2O15IN PREVIOUSLY FILED            61212A15   AMENDED

     EMERGENC'Y HABEAS CORPUS PROCEEDINGS IN WR-78,165-02                  ,




     FILED 6lt5l2tfil5

     (I)MASTER INDEX (to be added to) previously filed ORIGINAL AND AMENDED

     EMERGENC Y WRITS OF HABEAS CORPUS FILED ON 5/19/2015 AND 91212015

     wR-78,155-0:2.

     (2) SUPPLEMLENT(ADDING) SWORI\ STATEMENT (as to every document filed in Cause

     wR-78,165-0"2    ) PREVIOUSLY   FILED ORIGINAL AND AMENDED EMERGENCY WRITS OF

     HABEAS CG,RPUS FILED 5II9I2OI5 AND      61212015   IN WR.78,165.02.


     (3) SUPPLEh,IENT ADDING (CLAIl\{/ GROUND FOR RELIEF # 5 TO 4 PREVIOUSLY

     F'ILED CLAIMS) IN PREVIOUSLY FILED ORIGINAL AND AMENDED EMERGENCY

     WRITS OF H ABEAS CORPUS FILED 5II9I2O15 AND 6I2I2O15IN CAUSE NO.WR-78,165.02.

                                                 3.




\r